NO. 12-14-00191-CV

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

DR. JANINE CHARBONEAU, DVM,                     §      APPEAL FROM THE 417TH
APPELLANT

V.

DONALD PAUL ZRINY, LOURDES
HILL ZRINY, COLLIN COUNTY,
COLLIN COUNTY ANIMAL                            §      JUDICIAL DISTRICT COURT
SERVICES DEPARTMENT, COLLIN
COUNTY SHERIFF DEPARTMENT,
DANNY DAVIS, MISTY BROWN,
TERRY BOX, CHRIS WARE,
RUSSELL DRIVER, JAMES KIRK,
AND NATHAN HOLDER,
APPELLEES                                       §      COLLIN COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       This appeal is being dismissed because Appellant has failed to comply with the Texas
Rules of Appellate Procedure. See TEX. R. APP. P. 42.3. Pursuant to Rule 32.1, Appellant’s
docketing statement was due to have been filed at the time the appeal was perfected, i.e., June 3,
2014. See TEX. R. APP. P. 32.1. Because Appellant did not file her docketing statement at that
time, this court requested by letter dated July 11, 2014, that she file her docketing statement
within ten days if she had not already done so. Appellant did not file the docketing statement as
requested.
       In a second notice dated July 29, 2014, the court advised Appellant that the docketing
statement was past due. The notice further provided that unless the docketing statement was
filed on or before August 8, 2014, the appeal would be presented for dismissal in accordance
with Texas Rule of Appellate Procedure 42.3. See TEX. R. APP. P. 32.1. The August 8 deadline
has passed, and Appellant has not complied with the court’s request. Because Appellant has
failed, after notice, to comply with Rule 32.1, the appeal is dismissed. See TEX. R. APP. P.
42.3(c).
Opinion delivered August 20, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)




                                                           2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                           AUGUST 20, 2014


                                          NO. 12-14-00191-CV


                       DR. JANINE CHARBONEAU, DVM,
                                  Appellant
                                     V.
                  DONALD PAUL ZRINY, LOURDES HILL ZRINY,
              COLLIN COUNTY, COLLIN COUNTY ANIMAL SERVICES
             DEPARTMENT, COLLIN COUNTY SHERIFF DEPARTMENT,
             DANNY DAVIS, MISTY BROWN, TERRY BOX, CHRIS WARE,
              RUSSELL DRIVER, JAMES KIRK, AND NATHAN HOLDER,
                                  Appellees


                                 Appeal from the 417th District Court
                       of Collin County, Texas (Tr.Ct.No. 417-04035-2013)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.